Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Claims 1-3 have been amended.  Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner interprets room temperature as about 20-25 degrees C.
Response to Arguments
112(b) rejections
Applicant argues that “strong fibrillation” would be known in light of the specification.
	The specification gives examples of pieces of equipment which it states cause strong fibrillation.  However, it is not clear what the dividing line between strong fibrillation and fibrillation (weak/moderate) that is allowed is.  For example in SMOOK it describes two types of beating of pulp [pg. 206 Figure 13-25].  It is not clear if both types of beating are considered “strong” by the applicant or only “harsh beating” is.  What is the dividing line between strong and weak fibrillation. 
Art Rejections
Applicant argues that CN104448007 does not teach fibrillation at room temperature.

Applicant argues that heating produces a cellulose nanocrystal.  The applicant argues that the length of the fiber becomes shorter.
	In response CN 104448007 teaches the substantially same claimed fiber width and teaches substantially the same aspect ratio.  Therefore as claimed by the applicant CN ‘807 teaches the same features the applicant uses to claim the nanofiber.
Applicant argues that heating produces a nanocrystal and not nanofibers.
	In response the applicant’s own application shows that heating can be done [see e.g. Table 1 Example 6] and still be a nanofiber.  Further, the specification allows for high temperatures [0054].
Applicant argues that cellulose nanocrystals are short while nanofibers are long.
	CN ‘807 teaches 6-12 nm wide which falls within the claimed range.  The applicant claims a fiber diameter of 2 to 800 nm and an aspect ratio of 40 to 1000.  Given the low end of the claimed range of 2 nm this is a length of 80 to 2000 nm.    CN ‘807 also teaches a length of as 400-5000 nm long.  Therefore CN’807 teaches lengths that are greater than the applicant’s claimed lengths.  CN ‘807 meets the applicant’s own definition of lengths.
	The Examiner notes the applicant makes no claims to crystallinity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "strong fibrillation" in claims 1-3 is a relative term which renders the claim indefinite.  The term "strong fibrillation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination the examiner interprets homogenizers, fluidizers, refiners (of all types), and grinders to be strong fibrillation devices.  The Examiner interprets mixers to not meet the term “strong fibrillation” device.
Claims dependent on claims 1-3 are similarly rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 104448007*, hereinafter ‘007, as evidenced by U.S. 2012/0244357 LEUNG et al., hereinafter LEUNG.
*cited in IDS
	As for claims 1 and 2, the ‘007 discloses treating a cellulose pulp with 98% formic acid solution [pg. 7 example 2].  The nanocellulose produced was 6-12 nm wide which falls within the claimed range.  The length was 400-5000 nm long.  This is equivalent to an aspect ratio of 66.67-833.33 based on 6 nm diameter (400/6 -5000/6) and an aspect ratio of 33.3- 416.67 prima facie obviousness.  
 	Example 2 does not use strong fibrillation equipment only magnetic stirring.
	The mixture is cooled to room temperature prior to removing the formic acid [pg. 7 Example 2].  The applicant’s claims only require part of the treatment to occur at room temperature and do not limit there from being any treatment above room temperature.
	Applicant argued to the EPO in the July 3, 2020 response that ‘007 was not good art as it taught cellulose nanocrystals while the instant invention was to nanofibers.  The applicant argued that nanocrystals contained no amorphous regions while nanofibers contained both crystalline and amorphous regions.  This argument is not well taken as the applicant’s specification states that crystallinity can “more preferably 65% or more” [0068].  The instant specification additionally states that high crystallinity is preferred [0067].  The examples all have crystallinity levels of 82-86% [table 1].  This crystallinity level is the same or higher than the crystallinity levels of cellulose nanocrystal as shown in LEUNG [table 5] which shows crystallinity levels of 78-84%.  Therefore the applicant’s argument towards degrees of crystallinity is not well taken.
	Furthermore, the applicant makes no limitation in the claim to crystallinity.  The only limitation is length and aspect ratio which the ‘007 publication meets.
	In addition to the above as for claim 3, ‘007 discloses the presence of an acid catalyst [claim 5] including phosphoric acid [claim 5].  The Examiner broadly interprets the acid catalyst as meeting the modification-reactive fibrillation solution limitation.
	As for claims 5-7, ‘007 discloses a solid to liquid ration of 1:10 (0.1) to 1:100 (0.01) [pg. 3, claim 2] which falls within the instant claimed range of 0.005 – 0.333.
Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as obvious over CN 104448007, hereinafter ‘007, in view of U.S. 2017/0226692 ZHU et al., hereinafter ZHU.
As for claims 3 and 4, the examiner argued that the acid catalyst of ‘007 mixed with the formic acid met the claims as per supra.  In the alternative should the acid catalyst of ‘007 not be the claimed limitation of modification reactive fibrillation solution then ZHU teaches that hydrolysis of cellulose to form nanocellulose can occur with carboxylic acids including carboxylic anhydrides [0071].  These carboxylic anhydrides functionalize the formed nanocellulose [0071].  At the time of the invention it would be obvious to add carboxylic anhydrides of ZHU to the formic acid hydrolysis of ‘007.  The person of ordinary skill in the art would be motivated to do so to functionalize the nanocellulose formed during the hydrolysis treatment as ZHU states that this increases surface charge and dispersability [0071].  The person of ordinary skill in the art would expect success as formic acid itself is the simplest carboxylic acid and ZHU states that carboxylic acids can be used in the hydrolysis [0064]. 
As for claims 7 and 8, ‘007 discloses a solid to liquid ration of 1:10 (0.1) to 1:100 (0.01) [pg. 3, claim 2] which falls within the instant claimed range of 0.005 – 0.333.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748